WILLARD BARTLETT, J.
The record contains no proof of the filing of any lien; and, although it is stated in the brief of respondents' counsel that the defendant admitted on the trial the filing and service of the lien, this was denied by counsel for the appellant upon the argument, and no such admission appears in the justice’s return. What actually occurred *1144in respect to this matter, however, is of little importance, in view of the fact that the judgment rendered by the justice is not a judgment of foreclosure, h'ut is a simple money judgment, which there is not evidence enough to sustain. The testimony of the plaintiffs does show that in August and September, 1897, they did some work as masons in Prohibition Park, for which they have not been fully paid; hut this work was done for two persons, named Wamster and Binney, who are not shown to have had any relations whatever with the National Prohibition Park Company, or even with any contractor employed by that corporation. Upon the proof set out in the return, there was no basis for a recovery against this appellant, and the justice should have dismissed the complaint. Judgment of county court and justice’s court reversed, with costs.